Citation Nr: 0929501	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-23 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to 
January 1961.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied service connection for hepatitis C.

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for hepatitis C.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

The Board finds that additional development is warranted.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board finds that a VA medical examination is necessary in 
this matter in order to determine whether the Veteran has a 
current diagnosis of hepatitis C and, if so, whether 
hepatitis C is medically related to the Veteran's period of 
service.

The Veteran asserts that his hepatitis C is due to service.  
During the May 2009 hearing, the Veteran testified that he 
was hospitalized for hepatitis while in service.  The Veteran 
further noted IV drug use after service.  Service treatment 
records show the Veteran was hospitalized from May 1960 to 
June 1960.  The diagnosis was hepatitis, infectious, with 
jaundice.  Additionally, the Veteran's condition was noted to 
be treated and improved.  The Veteran's January 1961 
separation examination was negative for any finding of 
hepatitis C.

In a February 2004 VA treatment report, the physician noted 
that the Veteran was hepatitis C antibody positive.  
Additionally, the physician noted that the Veteran's risk 
factor for Hepatitis C was illicit IV drug use.  The report 
further commented that the Veteran would be referred to the 
Hepatitis C Education Clinic.  The Board also notes a 
subsequent hepatitis C consult report.  Neither report, 
however, shows a confirmed diagnosis of hepatitis C.  

Given the aforementioned medical evidence, a VA examination 
is needed to determine whether the Veteran currently has 
hepatitis C, and to ascertain whether any present hepatitis C 
disability is etiologically related to service or any event 
of service.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991) (emphasizing that adjudicators cannot rely on their 
own unsubstantiated judgment in resolving medical questions).  

Additionally, in regards to service connection claims 
pertaining to hepatitis C, VA issued a training letter, dated 
April 17, 2001.  Among other things, the training letter sets 
forth a list of recognized risk factors for contracting 
hepatitis C that should be taken into consideration when 
developing and adjudicating a claim of service connection for 
hepatitis C.  According to the letter, the medical recognized 
risk factors are: transfusion of blood or blood products 
before 1992; organ transplant before 1992; hemodialysis; 
tattoos; body piercing; intravenous drug use (due to shared 
instruments); high-risk sexual activity (risk is relatively 
low); intranasal cocaine use (due to shared instruments); 
accidental exposure to blood products in health care workers 
or combat medic or corpsman by percutaneous (through the 
skin) exposure or on mucous membrane; and other direct 
percutaneous exposure to blood such as by acupuncture with 
non-sterile needles or by the sharing of toothbrushes or 
shaving razors.

Thus upon VA examination, the examiner should provide an 
opinion regarding the etiology of the disease with 
consideration of the risk factors for contracting hepatitis C 
as identified in the April 17, 2001 VA training letter.

In light of the remand, the Veteran should be allowed to 
supplement the record and submit any further information and 
evidence regarding the risk factors for hepatitis C 
infection.

Furthermore, review of the record shows that the Veteran 
failed to report to a VA examination in March 2005 scheduled 
in conjunction with his claim.  However, according to a 
statement in the May 2009 hearing, the Veteran indicated that 
he was willing to report to a VA examination. 

The Board finds that the Veteran should be given one more 
opportunity to report to a VA examination.  The Veteran is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the names and addresses of any 
medical provider who has treated him for 
hepatitis C.  Attempt to obtain a copy of 
all medical treatment records pertaining 
to the Veteran that are not already of 
record.  Also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of the remand, 
provided that the Veteran completes the 
required authorization forms.  All 
attempts should be documented within the 
claims file.

2.  Obtain all records of the Veteran's 
treatment for any hepatitis C disability 
from the Chicago VA medical facility.

3.  By written correspondence, notify the 
veteran that it is his responsibility to 
report for the examination and to 
cooperate in the development of the claim.  
The Veteran should be told that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for the 
examination referenced below, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Then schedule the Veteran for an 
appropriate examination to ascertain a 
diagnosis and etiology regarding the 
Veteran's claimed hepatitis C.  The 
Veteran's claims folder and a copy of this 
REMAND should be provided to the examiner 
for review of the case, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies deemed 
necessary should be conducted.  The 
examiner should review the results of any 
testing prior to completing the report.  

a.  The examiners should specify whether 
there is evidence to support a diagnosis 
of hepatitis C.  A confirmed diagnosis of 
hepatitis C is shown by evidence of a 
positive EIA (enzyme immunoassay) or ELISA 
(enzyme linked immunosorbent assay) along 
with a positive RIBA (recombinant 
immunoblot assay), or a positive test for  
HCV RNA (hepatitis C viral ribonucleic 
acid).  See April 17, 2001 VA training 
letter, pp. 5.

b.  If the Veteran has a confirmed 
diagnosis of hepatitis C, the examiner 
should discuss the nature and extent of 
the Veteran's hepatitis C, including liver 
function testing and a detailed 
description of clinical findings and 
reported symptoms.  

c.  A history of all of the Veteran's 
potential risk factors of hepatitis C 
infection should be detailed in full.  The 
examiner must list and discuss all 
documented and reported pre-service, in-
service, and post-service risk factors.  
This should include at least the risk 
factor of IV drug use.  The examiner 
should then rank the documented risk 
factors relative to the probability that 
any hepatitis C infection is etiologically 
related to the risk factor.  Specifically, 
the examiner is then requested to provide 
an opinion as to whether it is at least as 
likely as not (i.e., to a degree of 
probability of 50 percent or more) that 
the first clinical manifestations of any 
such disability had its onset during 
active service or is in any way related to 
any event of active service.  The bases 
for the opinion provided should be 
explained in detail.

5.  Readjudicate the issue on appeal.  If 
the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




